Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 5/19/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a system, method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of 
 to cause the processor to operate in a vehicle entry state when entry of the vehicle into a specific area is confirmed,  to request payment information from a server through the communication circuit when a payment initiation condition is confirmed while operating in the vehicle entry state,  to receive the payment information through the communication circuit,  to provide, through the display, an interface for payment based on the received payment information, and to request a payment from the server through the communication circuit when a payment confirmation input is detected 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “a vehicle entry state and payment initiation condition” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “on the displayed interface. An electronic device when executed” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 below are rejected under 35 U.S.C. 103 as being unpatentable over Apa (U.S. Patent ref#1) in view of Aggar (U.S. Patent ref#2)  


Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Apa (U.S. Patent pub US 2013/019 1189 Aparicio et al.) in view of Aggar (U.S. Patent Pub US 2015/021371 Aggarwal et al.)  
Re claim 1 : Apa discloses: 
 An electronic device installed inside a vehicle, the electronic device comprising: at least one communication circuit; a display; at least one processor operatively connected to the display and the communication circuit; and at least one memory electrically connected to the processor, wherein the memory is configured to store an application program including a user interface, and wherein the memory stores instructions configured, when executed, (see Apa Figure 11)
to cause the processor to operate in a vehicle entry state when entry of the vehicle into a specific area is confirmed (see Apa Figure 3 + Figure 10 item 14)
to request payment information from a server through the communication circuit when a payment initiation condition is confirmed while operating in the vehicle entry state (see Apa Figure 4-5 + Figure 10 item 14)
to receive the payment information through the communication circuit, (see Apa Figure 8 (4-8) + Figure 10 item 22)
to provide, through the display, an interface for payment based on the received payment information, and  (see Apa Figure 4 (4-8) + Figure 10 item 22)
to request a payment from the server through the communication circuit when a payment confirmation input is detected on the displayed interface.  (see Apa Figure 4 (4-8) + Figure 10 item 22)


While examiner believes, Apa teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Aggar additionally teaches the limitations of the applicant.  Aggar more explicity teaches the receipt Aggar Figure 5 “parking receipt”  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Apa by adapting any features of Aggar.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Apa and Aggar both relate to same subject area of geofencing to automate parking metering and payment.  Aggar specifically teaches: 
 An electronic device installed inside a vehicle, the electronic device comprising: at least one communication circuit; a display; at least one processor operatively connected to the display and the communication circuit; and at least one memory electrically connected to the processor, wherein the memory is configured to store an application program including a user interface, and wherein the memory stores instructions configured, when executed, (see Aggar Figure 6 
to cause the processor to operate in a vehicle entry state when entry of the vehicle into a specific area is confirmed, (see Aggar Figure 5 + 6 “geo-location” is identifying a device is without a fenced location) 
to request payment information from a server through the communication circuit when a payment initiation condition is confirmed while operating in the vehicle entry state, (see Aggar Figure 5 + 6 “geo-location” is identifying a device is without a fenced location)
to receive the payment information through the communication circuit,  (see Aggar paragraph 0013 “payment via mobile” + Figure 5 “parking receipt” + 6)
to provide, through the display, an interface for payment based on the received payment information, and (see Aggar paragraph 0035 “customer payment profile” item 25+ 0048 “payment calculated” Figure 5 + 6)
to request a payment from the server through the communication circuit when a payment confirmation input is detected on the displayed interface. (see Aggar paragraph 0035 “customer payment profile” item 25+ 0048 “payment calculated” Figure 5 + 6)

Re claim 2: see claim 1 + 
wherein the entry into the specific area is confirmed when an entry approval signal is received from the server through a long-range wireless communication network based on a passage of the vehicle through a vehicle access control system installed in the specific area.   (see Apa Figure 3 + Figure 10 item 14 + Aggar “geo fencing”)
Re claim 3: see claim 1 + 
wherein the entry into the specific area is confirmed when an entry approval signal is received from a vehicle access control system installed in the specific area through a short-range wireless communication network based on a passage of the vehicle through the vehicle access control system. (see Apa Figure 3 + Figure 10 item 14 + Aggar “geo fencing”)
Re claim 4 + 12: see claim 1 + 
wherein the payment initiation condition includes at least one of when an engine start of the vehicle is detected, when the vehicle is driven for a predetermined period or more after the engine start, and when a payment request input from a user is detected.  (see Apa Figure 7 (4-8) + Figure 10 item 22)
Re claim 5 + 13: see claim 1 + 
wherein the payment request input is any one of an input to a mechanical button installed at the vehicle, an input to an icon displayed on the display, a voice input received through a microphone installed at the vehicle, or an input from a user device. (see Apa Paragraph 0070 + Figure 7 (4-8) + Figure 10 item 22)
Re claim 6 + 14: see claim 1 + 
wherein the memory further stores an instruction configured, when executed, to cause the processor to disable the operation in the vehicle entry state after the processor requests the payment from the server. (Apa  Figure 8 (4-8) + Figure 10 item 22)
Re claim 7 + 15: see claim 1 + 
wherein the memory further stores an instruction configured, when executed, to cause the processor to receive a vehicle information request signal through the communication circuit while operating in the vehicle entry state, and to transmit vehicle information through the communication circuit in response to the received vehicle information request signal.  (see Apa Figure 4 (4-8) + Figure 10 item 22)
Re claim 8: see claim 1 + 
A system for in-vehicle payment service in a specific area, the system comprising:
an electronic device that is configured to operate in a vehicle entry state when entry of a vehicle into a specific area is confirmed and to request payment information from a server when a payment initiation condition is confirmed while operating in the vehicle entry state; and   (see Apa Figure 11)
a server that is configured to generate payment information in response to the request for the payment information of the vehicle and to provide the payment information to the electronic device,  (see Apa Figure 4-5 + Figure 10 item 14) 
wherein the electronic device is further configured to provide an interface for payment based on the payment information provided from the server and to request a payment from the server when a payment input from a user is detected on the provided interface for payment, and (see Apa Figure 4-5 + Figure 10 item 14)
wherein the server is further configured to perform a payment process in response to the request for the payment. (see Apa Figure 4 (4-8) + Figure 10 item 22)
Re claim 9: see claim 1 + 
a vehicle access control system that is configured to acquire a vehicle plate number image of the vehicle and to transmit the vehicle plate number image to the server for a vehicle plate number recognition process. (see Apa paragraph 0090 + Figure 3 + Figure 10 item 14)
Re claim 10: see claim 1 + 
wherein the server is configured to perform the vehicle plate number recognition process based on the vehicle plate number image received from the vehicle access control system, to provide the recognized vehicle plate number to the vehicle access control system, and to transmit entry approval information to the electronic device corresponding to the recognized vehicle plate number.  (see Apa paragraph 0090 + Figure 3 + Figure 10 item 14)
Re claim 11: see claim 1 + 
wherein the electronic device is configured to operate in the vehicle entry state when receiving the entry approval information from the server.  (see Apa Figure 3 + Figure 10 item 14)
Re claim 12: see claim 1 + 
herein the payment initiation condition includes at least one of when an engine start of the vehicle is detected, when the vehicle is driven for a predetermined period of time or more after the engine start, and when a payment request input from the user is detected. (see Apa Figure 7 (4-8) + Figure 10 item 22)
Re claim 13: see claim 1 + 
wherein the payment request input is any one of an input to a mechanical button installed at the vehicle, an input to an icon displayed on the display, (see Apa Paragraph 0070 + Figure 7 (4-8) + Figure 10 item 22)
Re claim 14: see claim 1 +
wherein the electronic device is configured to disable the operation in the vehicle entry state after requesting the payment from the server through a communication circuit. . (Apa  Figure 8 (4-8) + Figure 10 item 22)
Re claim 15: see claims above +
wherein the server is configured to transmit a notification of payment completion to each of the electronic device and the vehicle access control system after processing the payment.  (Apa  Figure 4 (4-8) + Figure 10 item 22 + Aggar “receipt”) 
Re claim 16: see claims above +
wherein the electronic device is configured to disable the operation in the vehicle entry state after receiving the notification of payment completion from the server. (Apa  Figure 8 (4-8) + Figure 10 item 22)
Re claim 17: see claims above +
wherein the vehicle access control system is configured to check a settlement of a fee and perform a vehicle exit process after receiving the notification of payment completion from the server.  (Apa  Paragrpah 0051-0054; Figure 4 (4-8) + Figure 10 item 22 + Aggar “receipt”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fiorucci et al., U.S. Patent Pub US 20150294431, discloses method with outdoor sensor network can include sensors for monitoring parking spots, traffic, ground moisture, waste receptacle levels, lighting levels, sound levels and pollution. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698